Faavcett, J.,
concurring.
I concur in the judgment of reversal, but not in all of the reasoning upon which such reversal is based. I concur in the reversal upon two- grounds:
1. The jury were not as concisely instructed as they should have been. I deem it unnecessary to set out the instructions and consider them in detail. The opinion states, succinctly I think, the issues that should have been submitted to the jury, viz.: (1) Did the defendant, in the several statements of what he believed, state what he believed as to those matters upon sufficient ground, under all the circumstances, for such belief? (2) If the fact was that the juror Miller, in the Erdman trial, was challenged for cause, would the language used by defendants in that connection be generally understood by the readers of the publication to charge plaintiff AAdth an improper motive in excusing said juror, and, if so, did defendants act wilfully and maliciously in making and publishing the statement that such juror was not alloAved to sit in the case? (3) Would the language used by defendants suggest to those who might read the article, that plaintiff, Avhen he sentenced Erdman, knew the facts recited in the article as to the conspiracy of the third ward crowd to convict Erdman, and would those who read the article so understand it, and, if so, did defendants act wilfully and maliciously in publishing those facts and in referring to the severity of the sentence in connection therewith? (4) Would the expression, “the cohabitation of the gamblers and the courts in the temple of justice,” under the circumstances, and in connection with the whole *410article, be understood by those who read it to charge that' there existed unlawful relations and intercourse between the gamblers and plaintiff as a judge of the district court of said judicial district, and that such unlawful relations and intercourse wrongfully and' corruptly influenced plaintiff in the discharge of his judicial functions as a judge of said court, and, if so, did the defendants act wilfully and maliciously in publishing the same?
2. The verdict is excessive. Punitive damages are not recoverable in this state. The measure of recovery is the actual damage sustained. The published article was designed to defeat the nomination and re-election of plaintiff. It failed in its purpose. Its failure was plaintiff’s vindication. The evidence fails to show actual damages sufficient to sustain the verdict.
After a second careful examination of the record, I am impressed with the conviction that the merits of this important case can be made more clearly and satisfactorily to appear by a retrial of the issues involved.
Letton, J., concurs.